Citation Nr: 1735005	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-33 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella of the left knee (hereinafter left knee disability).
 
2.  Entitlement to a disability rating in excess of 10 percent for service-connected chondromalacia patella of the right knee (hereinafter right knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock that denied an increased disability rating for chondromalacia patella of the left and right knees.

This appeal has previously been before the Board, most recently in November 2015, when it was remanded to obtain VA treatment records from October 2012 onward, and to obtain a VA orthopedic examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his September 2015 Board hearing the Veteran testified that he received left knee surgery in September 2014, where "a wad of tissue was removed."  At the hearing, the Veteran submitted private and VA treatment records, however a significant portion of these records relate to a thoracolumbar spine disability, which is not on appeal.  Similarly, upon remand by the Board in November 2015, updated VA treatment records were associated with the claims file, but a significant portion of these records address the thoracolumbar spine disability and mental health treatment, and there was little mention of the Veteran's knee disabilities.  

Moreover, the records from the Veteran's left knee surgery do not appear to have been associated with the claims file, which could be potentially relevant in rating the Veteran's knee disability.  Records submitted by the Veteran also indicate that he may have received left knee surgery in or around January 2014, with outpatient rehabilitation treatment starting in February 2014 and continuing until at least March 2014.   

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all pertinent medical records related to the left knee surgery, particularly the operation report regarding the surgery.  The AOJ should make a formal finding of unavailability if all reasonable efforts to obtain such records are ultimately unsuccessful.

2.  Attempt to obtain all pertinent medical records from Hot Springs Bone and Joint Clinic, P.A., St. Joseph's Mercy Outpatient Rehabilitation Services, and Ortho and Rehab Specialty Center.  The AOJ should make a formal finding of unavailability if all reasonable efforts to obtain such records are ultimately unsuccessful.  

3. After undertaking the additional development, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




